Citation Nr: 0728770	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation, effective October 11, 2002.  

Ultimately, the RO increased the veteran's PTSD to 70 percent 
disabling, effective August 2004 in a January 2006 Decision 
Review Officer (DRO) decision.  The veteran was advised of 
the most recent grant of increased rating by a February 2006 
letter.  However, he did not withdraw his appeal.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for 
Veterans Claims held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Review of the evidentiary record shows that in April 2007, 
the veteran testified that he had recently taken PTSD classes 
for eighteen weeks at the local VA medical facility.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
Therefore, as VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Additionally, the veteran testified during the April 2007 
hearing that he applied for disability benefits from the 
Social Security Administration (SSA).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  Id.  
The veteran was asked by his representative during the 
hearing whether SSA had all of his "PTSD reference," and 
the veteran indicated that SSA did, and he signed a release.  
The Board finds that an attempt should be made to obtain 
those records, as they are relevant to the issue on appeal.  
See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, during the course of this appeal, VA formally 
evaluated the veteran with respect to the nature, extent, and 
severity of his PTSD in November 2002, June 2004, and 
December 2005.  The examination reports state that the 
veteran experiences a full range of PTSD symptoms including 
recurrent and intrusive thoughts regarding his combat 
experiences, self-isolation, hyperalertness with increased 
startle response, depressed mood, sleep impairment, 
irritability, poor concentration, command hallucination, 
anxiety, and hypervigilance.  He was assigned a Global 
Assessment of Functioning (GAF) score range of 50 to 60 for 
the November 2002 and June 2004 VA examinations, and a GAF 
score of 45 during the December 2005 VA examination.  Since 
that time, the veteran testified during the April 2007 
hearing that he was unable to remain employed because his 
PTSD symptoms caused him to urinate on himself while working 
and he has developed suicidal tendencies.  More importantly, 
a May 2007 VA clinical letter indicates that the veteran was 
recently assigned a GAF score of 48.  Based upon the evidence 
of record and the veteran's testimony during the April 2007 
hearing, the Board finds that a remand is necessary to 
ascertain the current level of the veteran's disability.  The 
Board finds that there is a reasonable possibility that the 
veteran's disability has increased in severity since he was 
last afforded an examination.  In light of the foregoing, the 
Board has no discretion and must remand this matter to afford 
the veteran opportunity to undergo a VA psychiatric 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the veteran's service-
connected PTSD at the Central Alabama 
Veterans Health Care System.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  

2.  Obtain from the SSA all copies of all 
medical records pertaining to the 
veteran's PTSD and any copy of its 
decision(s) awarding the veteran 
disability benefits underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  It is imperative 
that the claims folder be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be asked to comment on the 
severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due to 
his service-connected PTSD.  The examiner 
should specifically discuss the impact, 
if any, that the veteran's PTSD has on 
his employability.  Examination findings 
should be reported to allow for 
evaluation of PTSD under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  

4.  Readjudicate the claim of entitlement 
to an increased rating for PTSD.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



